Citation Nr: 0928531	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active duty from October 1965 to October 
1968, including service in the Republic of Vietnam from May 
1966 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2003 rating decision 
in which the RO declined to reopen claims for service 
connection for skin and liver disorders previously denied in 
rating decisions dated in April and December 1995.  As 
discussed during the October 2007 video conference hearing, 
the regulations pertaining to presumptive service connection 
based on exposure to herbicides have been amended since 1995.  
Those amendments establish a new basis for entitlement for 
each of the claimed disorders, and thus each was considered a 
new claim for service connection and not an attempt to reopen 
a claim previously denied in a final decision.  

In August 2007, the Board remanded the case to the RO to 
schedule a requested Travel Board hearing.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held in October 2007.  A copy of the 
hearing transcript is associated with the record.

In a November 2007 decision, the Board denied the Veteran's 
service connection claim for a skin disorder, therefore this 
issue is no longer in appellate status.  In that decision, 
the Board also remanded the remaining service connection 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.
 
The claim for service connection for a liver disorder, to 
include as a result of exposure to herbicides, is again 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action, on his part, is 
required.


REMAND

For claims filed after October 31, 1990, an injury or disease 
incurred during active service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  38 C.F.R. § 3.301(d) 
(2008).  Alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  Id.

In this regard, the Board noted in its November 2007 remand 
that a vast majority of the medical evidence contained in the 
treatment records over the years since the early 1990s 
implicitly associate the Veteran's current liver disorder to 
alcohol abuse.  For example, in October 1992, a healthcare 
provider noted that the Veteran appeared to have acute and 
chronic hepatitis in a patient with acute and chronic 
alcoholism.  Counter to these etiological opinions, James 
Benjamin, Jr., M.D. provided opinions linking the Veteran's 
liver condition to exposure to Agent Orange in service.  In 
March 1995, this physician opined that the Veteran's liver 
disease was due to "dioxin poisoning during his tour of duty 
in Vietnam."  In a June 1995 report of examination, Dr. 
Benjamin stated that the Veteran had been fighting against 
the destructible effects of Agent Orange, which included its 
effect on the liver, heightened sensitivity to the alcohol 
deleterious effects of the body's major organ systems such as 
hastening cirrhosis of the liver that occur with Agent 
Orange.  Later in that report, Dr. Benjamin opined that the 
Veteran's cirrhosis of the liver was from a combination of 
heavy exposure to Agent Orange in the past, and exposure to 
alcohol.  

Given the foregoing conflicting evidence with respect to the 
etiology of the Veteran's liver disorder, in the November 
2007 remand, the Board instructed the AMC/RO to schedule the 
Veteran for a VA examination to determine the etiology of his 
liver disorder.  The record reflects that a VA examination 
was scheduled in April 2009; but the Veteran failed to 
report.  On May 21, 2009, the AMC issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
claim.  

However, a VA Form 119 dated May 1, 2009 reflects that the 
Veteran called the day after the scheduled examination, 
asking that VA reschedule the appointment that had been 
scheduled at the Togus VA Medical Center on April 30, 2009 at 
1:30 p.m.  The Veteran indicated that he was unable to make 
the examination, because "he lost control of his [bowels]", 
while he was on the way to the appointment, and he did not 
want to go into the doctor's office in that condition.  The 
Board finds that the Veteran has presented good cause for his 
failure to report for examination.  Therefore, he should be 
scheduled to undergo another VA examination to obtain 
information needed to fairly adjudicate the claim remaining 
on appeal.

It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Veteran is hereby 
advised that failure to report for the rescheduled 
examination, without good cause, will necessitate that the 
claim be adjudicated based on the evidence of record and may 
result in the denial of his claim.  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination, at an VA 
medical facility, in order to determine 
the nature and etiology of any diagnosed 
liver disorder.  The entire claims file, 
to include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
studies deemed appropriate by the 
examiner should be performed; and, all 
findings should be set forth in detail.  

Based on examination findings and a 
review of the claims file, for any 
diagnosed liver disorder, the examiner 
should specifically express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disorder was incurred in or 
aggravated by the Veteran's period of 
active duty, to include as a result of 
presumed exposure to herbicides while 
serving in Vietnam.  In providing the 
requested opinion, the examiner should 
comment on opinions in the medical 
reports of record, to include those 
provided by James Benjamin, Jr., M.D., in 
March and June 1995, regarding the 
etiology of the Veteran's liver disorder.  
If the examiner determines that the sole 
cause of the Veteran's diagnosed liver 
disorder is alcohol abuse as defined 
above, the reasoning for such opinion 
should be explained.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The report of the examination 
should be associated with the claims 
file. 

2.  Thereafter, following any additional 
notice and development deemed 
appropriate, readjudicate the claim for 
service connection for a liver disorder.  
If any determination remains unfavorable 
to the Veteran, furnish him and his 
representative with an SSOC and give them 
an appropriate time to respond before 
returning the case to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




